PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Noah Systems LLC
Application No. 15/714,962
Filed: 25 Sep 2017
For: ELECTROMAGNETIC PULSE RESISTANT DEVICE CASING

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed July 27, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS
from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.
The reconsideration request should include a cover letter entitled “Renewed Petition under
37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action
within the meaning of 5 U.S.C. § 704.

On July 31, 2018, the Office mailed a Requirement for Restriction, which set a shortened statutory period for reply of two months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on October 2, 2018. On April 3, 2019, the Office mailed a Notice of Abandonment. On April 14, 2022, petitioner filed the initial petition to revive the application, which was dismissed in a decision issued on June 1, 2022. On July 27, 2022, the instant renewed petition to revive the application was filed. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following:

(1) The required reply to the outstanding Office action (unless previously filed);
(2) The petition fee as set forth in 1.17(m); and,
(3) A statement that the entire delay in filing the required reply from the due date for the
reply until the filing of a grantable petition was unintentional. The Director may
require additional information where there is a question whether the delay was
unintentional.

The petition does not meet requirement (3).

Although petitioner submitted the required statement of unintentional delay, the USPTO requires
additional information concerning whether a delay in seeking the revival of an abandoned
application was unintentional where the petition to revive was filed more than two years after the
date the application became abandoned. See Clarification of the Practice for Requiring
Additional Information in Petitions Filed in Patent Applications and Patents Based on
Unintentional Delay, 85 FR 12222 (March 2, 2020).

The explanation provided again fails to establish that the entire delay was unintentional. The burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. § 27 and 37 CFR 1.137 rests with the petitioner. See MPEP § 711.03(c)(II)(F). 

For example, it is not clear what co-inventor Horner’s responsibility was/is regarding prosecution of the instant application. Petitioner should clearly identify the responsible party or parties in this case. In addition, the initial petition includes a statement from co-inventor Cugini and CEO of applicant Noah Systems LLC, explaining that “In July 2021, Applicant was aware that the above-identified application had become abandoned by an employee of Applicant conducting a search on Public PAIR.” The renewed petition states that co-inventor Horner learned of the abandonment on January 17, 2020, via Public PAIR and proceeded to contact new representation for the application. Petitioner should clarify when the applicant or a responsible party discovered the abandonment status. In addition, the renewed petition states that the former representative was contacted on October 13, 2019, and co-inventor Horner was told a response had been filed. No response is reflected on the record until that filed with the initial petition. Petitioner should clarify what kind of inquiry, if any, has been done regarding the actions of the former representative since learning of the abandoned status in order to support a conclusion of unintentional delay. Furthermore, petitioner should clarify what agreement or instructions were provided to the secondary patent representative (Palomar Patent) during the communications ranging from January 17, 2020, through July 5, 2021. Finally, the petition states that the delay was “at least partially attributed to the pandemic” but it is unclear how the pandemic contributed to the delay and what other factors contributed to the delay. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450


By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	USPTO Patent Electronic Filing System 1

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

	
/Kristen Matter/
Kristen MatterPetitions Examiner
Office of Petitions                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using the USPTO Patent Electronic Filing System call the Patent Electronic Business Center at (866) 217-9197).